DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed July 1, 2022, has been entered.  Claims 27, 29-35 and 37-39 are currently pending in the application.  Claims 41 and 42 have been cancelled.  All previous rejections of claims 41 and 42 have been withdrawn in view of the cancellation of claims 41 and 42.

REASONS FOR ALLOWANCE

Claims 27, 29-35 and 37-39 are allowed.
The following is an examiner’s statement of reasons for allowance: as discussed in the Interview held on June 23, 2022, a closer review of the data from Applicant’s specification found that the data presented was sufficient to overcome the obviousness rejection over Prakash.  While Prakash generally teaches combinations of high intensity sweeteners, including neohesperidin dihydrochalcone (NHDC) in combination with cyclodextrins, Prakash provides no indication that the results obtained with the claimed ratios of NHDC: gamma-cyclodextrin would be any different than the results obtained with, e.g., NHDC and beta-cyclodextrin.  Applicant’s results (e.g., Table 5) show a sweetness synergy when NHDC is combined with gamma-cyclodextrin in ratios as claimed.  This synergy is not present when NHDC is combined with beta-cyclodextrin.  Therefore, the data provided by Applicant is considered sufficient to overcome the applied prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791